08/06/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 20-0551


                             Cause No. DA 20-0551

STATE OF MONTANA,

                   Plaintiff and Appellee,

             v.

MARGARET BEAR,

                   Defendant and Appellant.

                                       ORDER

      Upon consideration of the Appellant’s Motion for Extension and good cause
appearing:
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to
and including Friday, October 8, 2021, within which to prepare, file and serve
Appellant’s opening brief on appeal.
      DATED this ____ day of August, 2021.



                                       _________________________________
                                       Montana Supreme Court




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 6 2021